Case: 21-10610     Document: 00516412489         Page: 1     Date Filed: 07/29/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 29, 2022
                                  No. 21-10610                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   Fidel Salazar,

                                                           Plaintiff—Appellant,

                                       versus

   Lannette Linthicum; Philip Keiser; Cynthia Jumper; F.
   Parker Hudson, III; Jeffrey K. Beeson; Erin A. Wyrick;
   John W. Burruss; Robert Greenberg; Dee A.
   Budgewater; Preston Johnson, Jr.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:19-CV-124


   Before Stewart, Haynes, and Duncan, Circuit Judges.
   Per Curiam:*
          Fidel Salazar, former Texas prisoner # 1506617, appeals the dismissal
   of his 42 U.S.C. § 1983 suit under 28 U.S.C. § 1915(e)(2)(B), 28 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10610      Document: 00516412489           Page: 2    Date Filed: 07/29/2022




                                     No. 21-10610


   § 1915A, and Federal Rule of Civil Procedure 12(b)(1) and (b)(6). He argued
   that numerous defendants, including Dr. Melonie Sandoval and Correctional
   Managed Health Care Committee (CMHCC), were deliberately indifferent
   to Salazar’s serious medical needs when he was incarcerated by refusing to
   provide him with treatment for Hepatitis C.           Salazar also moves for
   appointment of counsel.
          Salazar contends that the district court erred in dismissing his suit
   against Melonie Sandoval because her refusal to provide treatment for
   Salazar’s Hepatitis C violated his Eighth Amendment rights. However, we
   lack jurisdiction to consider this claim because Salazar filed an untimely
   notice of appeal from that partial final judgment. See Fed. R. Civ. P. 54(b);
   Hamer v. Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13, 16-17 (2017);
   Johnson v. Ocwen Loan Serv’g, L.L.C., 916 F.3d 505, 508 (5th Cir. 2019);
   Briargrove Shopping Ctr. Joint Venture v. Pilgrim Enters., 170 F.3d 536, 538-39
   (5th Cir. 1999); Askanase v. Livingwell, Inc., 981 F.2d 807, 810 (5th Cir. 1993).
          In addition, to the extent Salazar challenges the dismissal of his claims
   against the CMHCC defendants, he has abandoned that argument by failing
   to raise it in his opening brief to this court. See Fed. R. App. P. 28(a)(8);
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas
   Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          The judgment of the district court is AFFIRMED in part with
   respect to Salazar’s claims against the CMHCC defendants and the appeal is
   DISMISSED in part for lack of jurisdiction with respect to his claims
   against Sandoval. The motion for appointment of counsel is DENIED as
   unnecessary as Salazar retained counsel after filing the motion.




                                          2